DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers: 16/617,372, 16/618,971, 16/619,003, 17/260,600, 17/599,692, and 17/600,485  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The double patenting rejections are withdrawn based upon the submitted terminal disclaimer.
Applicant’s arguments, see Pgs. 1-4, filed 06/27/2022, with respect to 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Nakamura et al. (US 2017/0241287), herein Nakamura.  However, Nakamura fails to teach or suggest that the alloy includes M components, each of the M components being a transition metal other than tungsten and molybdenum and having an atomic radius of more than 130 pm, the total amount of the M components being 0.69 to 2 mass %.  Nakamura teaches the first and second elements, which would be the M components, are present in a sum of 0.05 mass % or more and 0.6 mass % or less [0017].  Additionally, it is unclear if the microstructure of Nakamura includes the segregation cells with an average size of 0.13 to 2 µm are formed, in which the M components are segregated in boundary regions of the segregation cells, as the claimed structures are a result of the selective laser sintering method which is not taught by Nakamura.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784